Citation Nr: 0416888	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected status post gastric lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that, in pertinent part, increased a 
noncompensable disability rating for the veteran's service-
connected status post gastric lymphoma to 50 percent, 
effective March 16, 2000.  

This matter was previously before the Board in March 2003, at 
which time the Board ordered that additional development be 
undertaken through its Evidence Development Unit (EDU).  
Thereafter, it was before the Board in August 2003, wherein 
it was remanded for additional development.

In February 2002, the veteran claimed entitlement to an 
increased rating for dengue fever.  This claim is referred to 
the RO for appropriate action.  


FINDING OF FACT

The veteran's status post gastric lymphoma is manifested by 
essentially continuous abdominal pain, periodic vomiting (3 
to 4 times a week), weight loss, and recent gastrointestinal 
bleeding, or melena.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, and not higher, 
for service-connected status post gastric lymphoma have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§ 4.7, 4.114, 4.117, Diagnostic Codes 7203, 7305 7715 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court of Appeals for Veterans Claims (Court) recently 
held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
The Court also held that a notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in December 2003, and the discussions in 
the October 2001 rating decision, the November 2002 Statement 
of the Case (SOC), August 2003 Board Remand, and  March 2004 
Supplemental Statement of the Case (SSOC).  

Although the section 5103(a) notice provided to the veteran 
in December 2003 was deficient as to its timing, this error 
is nonprejudicial because, following receipt of content-
complying notice, the claim was readjudicated based upon all 
the evidence of record in the March 2004 SSOC.  Moreover, the 
veteran's representative has stated that case was ready for 
the Board to make the appropriate decision.  See Statement of 
Accredited Representative in Appealed Case, dated March 26, 
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claim and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's treatment records, as 
discussed below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in September 2000 and February 2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

In the present case, the RO rated the veteran's status post 
gastric lymphoma by analogy to Non-Hodgkin's lymphoma and 
stricture of the esophagus, under the criteria set forth 
respectively in Diagnostic Codes 7715 and 7203.

Under Diagnostic Code 7715, Non-Hodgkin's lymphoma is to be 
rated as 100 percent disabling with active disease or during 
a treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months following discontinuance of such treatment the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, ratings are to be based on 
residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715 
(2003).

Under Diagnostic Code 7203, stricture of the esophagus is to 
be rated as a maximum 80 percent disabling where there is 
stricture of the esophagus permitting passage of liquids 
only, with marked impairment of general health.  A 50 percent 
disability rating is appropriate where there is severe 
stricture of the esophagus, permitting liquids only.  See 38 
C.F.R. § 4.114, Diagnostic Code 7203 (2003). 

A March 1997 RO rating decision granted entitlement to 
service connection for status post gastric lymphoma, 
assigning a 100 percent disability rating effective as of 
February 12, 1996, and a noncompensable disability rating 
effective as of January 1, 1997.  

The veteran filed a claim for an increased rating in March 
2000.  In October 2001, the RO determined that the status 
post gastric lymphoma warranted a 50 percent disability 
rating, effective from March 2000.  

VA outpatient treatment records dated in September 2000 show 
that the veteran reported difficulty swallowing sometimes, 
describing that his throat was too dry to swallow.  He 
indicated that he would have to take liquids to push food 
down.  He added that his stomach would ache at times, but 
that the pain was one on a scale of one to ten with ten being 
the most severe.

A VA examination report dated in September 2000 shows that 
the veteran reported having last received radiation and 
chemotherapy in 1996.  He was described as having poor 
nutrition and severe esophageal dysmotility and achalasia.  
He reported that he sometimes could not eat freely and that 
he would have frequent regurgitation.  The impression was 
maltoma of the stomach and severe gastroesophageal reflux 
disease.  The examiner opined that the veteran had severe 
esophageal dysmotility and achalasia which significantly 
impacted his life and which was at some times gravely 
disabling as he could not eat freely and had frequent 
regurgitation.  He added that it was only a matter of time 
until the veteran's esophageal dysmotility would definitely 
be tied to his lymphoma.  He concluded that the veteran had 
significant limitations to his quality of life either from 
the persisting lymphoma or the sequelae of the lymphoma and 
its treatment at this time.

VA outpatient treatment records dated from March 2000 to 
October 2003 show that the veteran was treated for 
gastroesophageal reflux disease, mild chronic gastritis, and 
abdominal pain.  Diagnoses included gastric malt lymphoma 
status post radiation, in remission.  There was also reported 
difficulty swallowing with a need to drink liquids in order 
to force down solid foods.  There was no evidence of 
recurrent lymphoma.  The veteran was hospitalized for 
treatment of gastrointestinal bleeding in October 2003.  
Post-operative findings included moderate sigmoid 
diverticulosis.  

A VA examination report dated in February 2004 shows that the 
veteran underwent a previous esophagogastroduodenoscopy, with 
and impression of fundal vascular ectasia, status post argon 
plasma coagulation and injection of epinephrine.  It was also 
noted that prior colonoscopy showed small external 
hemorrhoid, moderate sigmoid diverticulosis and spasm, one 
centimeter proximal rectal polyp, and 5-6 millimeter 
transverse polyp.  Computed tomography (CT) scan of the small 
bowel revealed no recurrent lymphoma.  The veteran reported 
vomiting and regurgitation about 3 to 4 times weekly, usually 
after a big meal.  There was no hemetemesis, though melena in 
the past was noted.  There were no diarrhea, circulatory 
disturbance after meals, or hypoglycemic reactions.  There 
was a history of chronic constipation for which the veteran 
was taking fiber supplementation.  Upper gastro-intestinal 
bleeding was treated with argon plasma coagulation and 
epinephrine, with no further upper gastro-intestinal bleeding 
since.  The veteran described various abdominal pains, but 
mostly in the upper quadrant which he stated had been since 
the radiation for the lymphoma and were fairly constant with 
no alleviating or aggravating factors.  There was also a 
second pain on the right to periumbilical abdomen which he 
also dated to the time of the radiation which might have been 
worsened with some meals, and associated with bloating and 
gas.

The examiner noted that the veteran had lost 10 pounds in one 
year.  There were no signs of anemia or ulcer disease.  The 
diagnosis was status post lymphoma with radiation, no 
evidence of active disease, apparently in remission; 
dysphagia/vomiting suspect related to esophageal dysmotility 
which might have been related to radiation, appeared to be 
similar to the prior VA examination report; abdominal pain, 
nonspecific discomfort, some of which might have been related 
to constipation, though some could have been related to 
radiation injury or neuropathic following cholecystectomy, 
may be difficult to discern due to the chronicity of 
complaints.  A CT Scan, small bowel imaging, 
esophagogastroduodenoscopy, and colonoscopy did not yield 
obvious etiology of the pain.  The examiner added that the 
veteran's symptoms were fairly chronic and had been present 
for many years, as documented.  Overall, there did not seem 
to be a progression of his symptoms.

Given the record as described above, the Board finds that the 
veteran's current symptoms more closely approximate the 
schedular criteria for the assignment of a 60 percent 
disability under Diagnostic Code 7305.  See 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7305 (2003).  Although the veteran is 
not shown to have an ulcer, recent examination does show 
essentially continuous abdominal pain, periodic vomiting (3 
to 4 times a week), weight loss of 10 pounds, and recent 
gastrointestinal bleeding, or melena.  A 60 percent rating is 
the highest rating available under this diagnostic code.    

A 100 percent rating under Diagnostic Code 7715 is not 
warranted as there is no evidence of active lymphoma.  
Likewise, a higher, or 80 percent rating under Diagnostic 
Code 7203 is not warranted, as there is no evidence of record 
that the veteran has stricture of the esophagus permitting 
passage of liquids only, with marked impairment of general 
health.  Although the veteran indicated in September 2000, 
that, at times, he could not eat freely, that he would have 
frequent regurgitation, and that he would drink liquids in 
order to force down solid foods, he was essentially able to 
permit passage of food.  Additionally, in February 2004, 
although he reported vomiting and regurgitation about 3 to 4 
times weekly, usually after a big meal, he was essentially 
able to consume a big meal.  There is no basis for awarding a 
disability evaluation in excess of 60 percent.  The benefit 
of the doubt rule is not for application.  


ORDER

Entitlement to a disability rating of 60 percent, and not 
higher, for service-connected status post gastric lymphoma is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



